DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted October 20, 2021. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on November 8, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.

Response to Arguments
2.	Applicant’s arguments have been fully considered, but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0037598 (hereinafter “Hamidi”), in view of U.S. Publication No. 2020/0068606 (hereinafter “Zhang”), and in further view of U.S. Publication No. 2017/0215171 (hereinafter “Sun”).

Regarding claims 1-3, 11, 19, and 20: Hamidi teaches an uplink transmission method, comprising: 
storing, by a terminal, an uplink transmission resource allocated by a network side device to the terminal; and when the terminal needs to send a data packet, sending, by the terminal, the data packet to the network side device by using the uplink transmission resource (See, e.g., [0035]-[0037]; note grant-less UL transmission.), 
wherein the data packet comprises indication information including a resource block assignment (RBA) indicator and a redundancy version (RV) used to determine a current quantity of retransmission times and whether the data packet is initially transmitted by the terminal or the data (See, e.g., [0044]-[0049], [0053], and [0075]-[0077]; note, e.g., NDI, RV, and indicator of time-frequency resources.).
Hamidi teaches grant-less UL communication, but does not explicitly state storing an allocated resource. To the extent this feature is not inherent to Hamidi (by virtue of the resource selection for autonomous transmission being from known resources), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to enable obtaining of the resource indication from the network in order to make this selection. Nevertheless, Zhang more explicitly teaches wherein grant-free transmission utilizes pre-allocated resources (See, e.g., [0031]-[0033].). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Zhang, such as the pre-allocation functionality, within the system of Hamidi, in order to facilitate autonomous selection.
Furthermore, Hamidi teaches time-frequency resource indication, but does not explicitly state wherein the RBA indicates a size and a location of a time-frequency resource. To the extent this feature is not inherent to Hamidi, Sun nevertheless teaches wherein a resource assignment indicates what physical resource blocks are allocated (See, e.g., [0059]-[0061] and [0130].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Sun, such as the control signaling functionality, within the system of Hamidi modified by Zhang, in order to specify resource utilization.
The rationale set forth above regarding the method of claim 1 is applicable to the method, terminal, device, chip, and medium of claims 2, 3, 11, 19, and 20, respectively.

Regarding claims 4 and 12: Hamidi modified by Zhang and Sun further teaches wherein the indication information comprises one or more of the following parameters: a hybrid automatic repeat request (HARQ) process identity (ID), a new data indicator (NDI) (See, e.g., Hamidi: [0036], [0037], [0044]-[0049], [0053], and [0075]-[0077]; note, e.g., NDI, HARQ process ID, etc.). The motivation for modification set forth above regarding claim 3 is applicable to claim 4.
The rationale set forth above regarding the terminal of claim 4 is applicable to the device of claim 12.

Regarding claims 5 and 13: Hamidi modified by Zhang and Sun further teaches wherein the indication information is further used to indicate whether a data packet to be sent next time by the terminal is transmitted by using the stored uplink transmission resource or is transmitted by using an uplink transmission resource allocated by the network side device as re-requested (See, e.g., Sun [0060]-[0062]; also Hamidi [0044]-[0053].). The motivation for modification set forth above regarding claim 3 is applicable to claim 5.
The rationale set forth above regarding the terminal of claim 5 is applicable to the device of claim 13.

Regarding claim 7: Hamidi modified by Zhang and Sun further teaches wherein the data packet comprises control information, the indication information is carried in the control information, and the control information is transmitted on an uplink transmission resource that is jointly used by an initially transmitted data packet and a retransmitted data packet (See, e.g., Sun [0060]-[0062]; also Hamidi [0044]-[0053].). The motivation for modification set forth above regarding claim 3 is applicable to claim 7.

Regarding claim 8: Hamidi modified by Zhang and Sun further teaches wherein the data packet comprises a reference signal, and the indication information is carried in the reference signal (See, e.g., Hamidi [0044]-[0049]; also Sun [0071] and [0076].). The motivation for modification set forth above regarding claim 3 is applicable to claim 8.

Regarding claims 9 and 10: Hamidi modified by Zhang and Sun further teaches wherein different values used for the HARQ process ID represent different HARQ processes; or different values used for the NDI represent an initially transmitted data packet or a retransmitted data packet; or different values used for the redundancy version (RV) represent a quantity of retransmission times and an initially transmitted data packet or a retransmitted data packet; or different values used for the RBA represent different time-frequency resources used by an initially transmitted data packet or a retransmitted data packet (i.e. claim 9); and wherein different sequences or different patterns used for the HARQ process ID represent different HARQ processes; or different sequences or different patterns used for the NDI represent an initially transmitted data packet or a retransmitted data packet; or different sequences or different patterns used for the redundancy version (RV) represent a quantity of retransmission times and an initially transmitted data packet or a retransmitted data packet; or different sequences or different patterns used for the RBA represent different time-frequency resources used by an initially transmitted data packet or a retransmitted data packet (i.e. claim 10) (See, e.g., Hamidi: [0036], [0037], [0044]-[0049], [0053], and [0075]-[0077]; note, e.g., NDI, RV, HARQ process ID, etc. See also Sun: [0060]-[0062].). The motivation for modification set forth above regarding claim 3 is applicable to claims 9 and 10.

8.	Claims 6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi, in view of Zhang, in further view of Sun, and in further view of the non-patent literature document titled Skip Padding Option for UL Grants (hereinafter “R2-162782”).

Regarding claims 6 and 14: Hamidi modified by Zhang and Sun substantially teaches the terminal as set forth above regarding claim 5, but does not explicitly state wherein the indication information is a buffer status report (BSR). However, this feature is taught by R2-162782 (See, e.g., section 2.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of R2-162782, such as the indication functionality, within the system of Hamidi modified by Zhang and Sun, in order to account for application priority and/or throughput requirements.

Regarding claim 15: Hamidi modified by Zhang, Sun, and R2-162782 further teaches wherein the transceiver detects a data packet on an uplink transmission resource that is jointly used by an initially transmitted data packet and a retransmitted data packet, the data packet comprises control information, and the indication information is carried in the control information (See, e.g., Sun [0060]-[0062]; also Hamidi [0044]-[0053].). The motivation for modification set forth above regarding claim 14 is applicable to claim 15. 

Regarding claim 16: Hamidi modified by Zhang, Sun, and R2-162782 further teaches wherein the data packet comprises a reference signal, and the indication information is carried in the reference signal (See, e.g., Hamidi [0044]-[0049]; also Sun [0071] and [0076].). The motivation for modification set forth above regarding claim 11 is applicable to claim 16.

Regarding claim 17: Hamidi modified by Zhang, Sun, and R2-162782 further teaches wherein the processor determines, based on the HARQ process ID, a HARQ process in which the terminal sends the data packet, and combines an initially transmitted data packet and a retransmitted data packet that are transmitted in a same HARQ process (See, e.g., Hamidi: [0036], [0037], [0044]-[0049], [0053], and [0075]-[0077]; note, e.g., NDI, RV, HARQ process ID, etc. See also Sun: [0060]-[0062].). The motivation for modification set forth above regarding claim 11 is applicable to claim 17.

Allowable Subject Matter
9.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476